TOWNSEND, Circuit Judge.
This case involves salol, imported under the act of 1897 [U. S. Comp. St. 1901, p. 1626), and assessed for duty at 55 cents per pound, under paragraph 67 thereof [U. S. Comp. St. 1901, p. 1631], which provides for “medicinal preparations containing alcohol, or in the preparation of which alcohol is used, not specially provided for in this act, fifty-five cents per pound. * * *” The importers claim that they should pay but 25 per 'cent, ad valorem, under the provisions of paragraph 68 of said act [U. S. Comp. St. 1901, p. 1631], for medicinal preparations not containing alcohol or in the preparation of which alcohol is not used. The decision of the board of appraisers is affirmed, on the authority of suit No. 3,141 (The United States v. Schering & Glatz, 119 Fed. 473).